Per Curiam.
The complainant’s patent is for “certain new and useful improvements in ironing-maohinos.” The claims are 28 in number, of which with only 5, however, have we anything to do. The bill charges infringement of others; but the complainant limited his charge on the hearing to the first 5. The 1st, 2d, and 3d claims must be sustained as valid. We do not find anything in the art, so far as shown by the record, to justify us in holding them to be anticipated; nothing to overcome the presumption arising from the patent. The 4th and 5th are for the clamping and stretching devices, lipón careful examination of respondents’ exhibit, “Bosom-Ironer No. 3,” and comparison with the damping and stretching devices there shown, we are unable to distinguish in any material respect, the complainant’s devices, designed for that purpose, from these. Claims 4 and 5 are therefore, in our judgment, invalid. The respondents’ machine is, wo believe, an infringement of claims 1, 2, and 3; and for this infringement respondents must be held accountable. The bill is sustained to this extent, and a decree will be entered, accordingly, for an account.